828 F.2d 20
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry TROUTMAN, Plaintiff-Appellant,v.Sheriff PENNINGTON; Robert Baker; Dep. Ivan Wilde; DaveTaque, Defendants-Appellees.
No. 87-1705
United States Court of Appeals, Sixth Circuit.
September 1, 1987.
ORDER

1
Before BOYCE F. MARTIN, Jr., and BOGGS, Circuit Judges, and WISEMAN, Chief United States District Judge.*


2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the file indicates that appellant appealed from the magistrate's order denying his motion for appointment of counsel.  The magistrate was not given plenary jurisdiction as provided by 28 U.S.C. Sec. 636(c)(1).  Therefore, any order entered by the magistrate is not directly appealable to this court.  Ambrose v. Welch, 729 F.2d 1084 (6th Cir. 1984).  In addition, an order denying a motion for appointment of counsel is not immediately appealable absent a final disposition of the case in the district court.  Henry v. City of Detroit Manpower Dep't, 763 F.2d 757 (6th Cir.)  (en banc), cert. denied, ---- U.S. ----, 106 S.Ct. 604 (1985).


4
It is ORDERED that the appeal be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., Chief United States Judge for the Middle District of Tennessee, sitting by designation